Citation Nr: 1140394	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1991.

This matter came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in October 2006; the transcript is of record.  This matter was remanded in March 2010.  

In a May 2011 rating decision, the RO granted service connection for hypertension, and assigned a noncompensable rating, effective January 19, 2005, the date of receipt of the Veteran's original claim.  The grant of service connection for hypertension constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In light of the Veteran's statements pertaining to the right foot disability documented in the June 11, 2010 VA examination report, the Board infers a claim of service connection for right foot disability.  The Board does not have jurisdiction of this issue, and entitlement to service connection for right foot disability is referred to the RO for appropriate action.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, right ankle strain had its onset during the Veteran's active service.  



CONCLUSION OF LAW

Right ankle strain was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for right ankle disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The matter of VCAA compliance with regard to the remaining issue will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran served in Vietnam and received the Combat Infantryman Badge (CIB), and he also served in Southeast Asia.  He served as a Special Operations Senior Sergeant for over 7 years.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  Every reasonable doubt shall be resolved in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See id; see also 38 U.S.C.A. § 1154(b).  

The Veteran has claimed entitlement to service connection for right ankle disability.

A February 1971 service treatment record reflects that the Veteran suffered a contusion of the right heel.  A gelcast was administered for 20 days.  An x-ray examination was negative.  A March 1971 service treatment record reflects that the Veteran complained of heel pain in the mid right heel post casting.  The examiner noted that it was a probable bruise, and he was placed on light duty for 48 hours.  An August 1977 service treatment record reflects complaints of pain in the ball of right foot.  The assessment was hammer toe.  A January 1978 service treatment record reflects complaints of pain in the plantar surface of the right foot, under the fourth metatarsal of the right foot.  A February 1978 service treatment reflects complaints of pain in the ball of the right foot for four months duration.  A November 1978 service treatment record reflects assessments of cavus foot type, right foot; hammer toes (2-5), and possible neuroma of the third interspace.  A January 1987 in-service valuation reflects complaints of right sole pain.  Six months prior, following some physical activity, the foot began to pain.  The pain was noted to be chronic.  In 1971, he suffered a right arch injury, was essentially pain free for years, and then wore bilateral orthotic shoe pads which resolved his foot pain.  The provisional diagnosis was tendonitis.  Upon assessment by the podiatry clinic, the assessment was heel spur, right foot.  

At the RO hearing, the Veteran testified that he initially injured his right ankle in Vietnam, jumping off the back of a deuce-and-a-half with a loaded rucksack and a weapon, and when he hit the ground he twisted it.  He was told he had fractured a bone under his arch and a jelly cast was applied.  The second time he injured his right ankle was when he was in Special Forces qualifying, walking along a railroad bed with a full rucksack.  It was dark and he stumbled on some rocks twisting his right ankle and falling into the brush on the side of the road.  The third time he injured his ankle, he was on a classified mission overseas with Special Forces.  He was running indigenous personnel through an obstacle course, and during a demonstration, he jumped he placed his right ankle on the right edge of the dip and his body weight smashed it.  He stated that another jelly cast was applied.  

In June 2010, the Veteran underwent a VA examination.  The Veteran reported that he injured his ankle on three separate occasions, first in 1970 after jumping off the back of a vehicle.  He twisted his right ankle and it required a jelly cast with three weeks of no duty and there was questionable hairline fracture at the origin of the foot.  The ankle was not broken.  In 1978, after marching during a special qualification course he twisted his right ankle and fell.  He required Ace wrap and rest for about two weeks.  There was no fracture at that time.  In 1981, he was running an obstacle course when he jumped off a ramp and twisted his right ankle.  He had a diagnosis of a severe strain according to the Veteran.  He required a jelly cast, crutches, analgesics and rest for three weeks.  After his retirement from service, he worked for 16 years as a security guard.  He left that work because he was tired of doing shift work and for the last three years he has worked as a deliveryman driving a truck.

Upon physical examination, the examiner diagnosed right ankle strain and right foot strain.  The examiner noted that review of the record does not specifically mention the right ankle injury.  There is no record of a right ankle injury during his service years.  Review of the records does mention that there is a right foot injury.  There is no mention of a fracture.  It was evaluated in sick call and he was placed on rest for right foot strain.  Although it was not specifically mentioned in the record that he was treated for a right ankle strain, according to the Veteran's memory, he did have a severe strain on three occasions of his right ankle and he also recalled an injury strain to his right foot with a possible hairline fracture.  The examiner opined that it is more likely than not that the right ankle strain and right foot strain are related to the service-related injury.  

In June 2011, the examiner proffered an addendum opinion.  The examiner noted review of the claims folder.  The examiner explained that the prior opinion was based on the Veteran's report.  The examiner stated that the Veteran gave a very detailed report and although he was not seen for that injury and it was not recorded in the service treatment records, the examiner's opinion was based on his report alone.  The examiner stated that it is known that sometimes veterans do have injuries while in service that are not treated and are not claimed and that because of military activities, the Veteran treats himself if the injury is not severe.  Therefore, the examiner stated that there may be no record in the treatment record although the Veteran may have had a record and may have had this injury based on the Veteran's history.  

As detailed, while the Veteran's service treatment records are replete with complaints related to the right foot, the records do not reflect any complaints or treatment related to the right ankle.  However, in light of the Veteran's combat service, his credible statements and testimony pertaining to his in-service ankle injuries, and the VA examiner's positive etiological opinion based on the Veteran's credible statements, resolving all doubt in the Veteran's favor, the Board finds that right ankle disability is related to the Veteran's combat service.  


ORDER

Entitlement to service connection for right ankle strain is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


